— In a proceeding to compel arbitration of an uninsured motorist claim, Travelers Insurance Company appeals from an order of the Supreme Court, Richmond County (Cusick, J.), entered September 7, 1988, which, after a hearing, granted the petition, directed it to proceed to arbitration, and denied its cross petition to permanently stay arbitration.
*333Ordered that the order is affirmed, with costs.
The record reveals, inter alia, that great confusion surrounded the circumstances of the accident in which the petitioner was involved, that there was a belated and lengthy police investigation into the identity and insurance status of the vehicles which struck the petitioner’s automobile, and that the petitioner gave prompt notice to the insurer of his intent to pursue a claim for uninsured motorist benefits when that investigation ultimately proved unsuccessful. Accordingly, under the peculiar circumstances of this case, we conclude that it was not reasonably possible for the petitioner to provide such notice within the time prescribed by the policy, and that notice was given as soon as was reasonably possible (see, Insurance Law § 3420 [a] [4]; see, e.g., Matter of State Farm Mut. Auto. Ins. Co. v Santarpia, 119 AD2d 825).
We further note that we have disregarded all material dehors the record which is contained in the petitioner’s appellate brief. Mangano, J. P., Brown, Hooper and Sullivan, JJ., concur.